                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:19-CR-120

UNITED STATES OF AMERICA,                  )
                                           )
                                           )
             v.                            )
                                           )      ORDER OF FORFEITURE
2) AARON MICHAEL ROBERTS,                  )
                                           )
                   Defendant.              )
                                           )


      THIS MATTER is before the Court on the Government’s Motion for

Forfeiture of Property. (Doc. No. 89). The motion is GRANTED as follows:

      As a result of the guilty plea of Defendant to the violation stated in the Bill of

Indictment, for which the United States sought forfeiture pursuant to 18 U.S.C. §

2253, Defendant shall forfeit to the United States all property involved in, used, or

intended to be used in any manner or part to commit or facilitate the commission of

the violation.

      The Court has determined, based on the Bill of Indictment and the guilty plea

of Defendant, that the below-described property is subject to forfeiture pursuant to

18 U.S.C. § 2253 and that the Government has established the requisite nexus

between such property and such violations and that Defendant had an interest in the

                                           1




     Case 1:19-cr-00120-MOC-WCM Document 90 Filed 03/02/21 Page 1 of 4
property.

       It is therefore ORDERED:

       1. The following property is hereby forfeited to the United States for

disposition according to law, subject to the provisions of 21 U.S.C. § 853(n):

             Samsung SM-G360V Galaxy Core Prime cellular phone, IMEI:
              990005911183219; and
             Panasonic JP5S GETAC tablet.

       2. The Department of Homeland Security is authorized to seize the forfeited

property subject to forfeiture; to conduct any discovery proper in identifying,

locating, or disposing of the property; and to commence proceedings that comply

with any statutes governing third party rights. Fed. R. Crim. P. 32.2(b)(3).

       3. Pursuant to 21 U.S.C. § 853(n)(1) and Fed. R. Crim. P. 32.2(b)(6), the

United      States    shall   post   on   an       official   Government   internet   site

(www.forfeiture.gov), for at least 30 consecutive days, notice of this order and of its

intent to dispose of the property in such a manner as the United States may direct.

The United States may also, to the extent practicable, provide direct written notice

of this forfeiture.

       4. Any person, other than Defendant, having or claiming a legal interest in any

of the above-listed forfeited property may, within thirty days of the final publication

of notice or of receipt of actual notice, whichever is earlier, petition the Court for a

                                               2




     Case 1:19-cr-00120-MOC-WCM Document 90 Filed 03/02/21 Page 2 of 4
hearing without a jury to adjudicate the validity of the petitioner’s alleged interest in

the property, and for an amendment of the order of forfeiture pursuant to 21 U.S.C.

§ 853(n). The petition shall be signed by the petitioner under penalty of perjury and

shall set forth the nature and extent of the petitioner’s right, title or interest in each

of the forfeited properties; the time and circumstances of the petitioner’s acquisition

of the right, title, or interest in the property; and any additional facts supporting the

petitioner’s claim and the relief sought. 21 U.S.C. § 853(n)(2) and (3).

      5. After the disposition of any motion filed under Fed. R. Crim P.

32.2(c)(1)(A) and before a hearing on the petition, discovery may be conducted in

accordance with the Federal Rules of Civil Procedure upon a showing that such

discovery is necessary or desirable to resolve factual issues.

      6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,

upon entry of this Order of Forfeiture, the United States Attorney's Office is

authorized to conduct any discovery needed to identify, locate, or dispose of the

property, including depositions, interrogatories, requests for production of

documents and to issue subpoenas, pursuant to Rule 45 of the Federal Rules of Civil

Procedure.

      7. Upon adjudication of third-party interests, if any, this Court will enter a

final Order of forfeiture pursuant to 21 U.S.C. § 853(n) and Fed. R. Crim. P. 32(c)(2).

                                            3




     Case 1:19-cr-00120-MOC-WCM Document 90 Filed 03/02/21 Page 3 of 4
       8. If no third party files a timely claim, this preliminary Order of forfeiture

shall become the final Order of forfeiture and shall be made part of the sentence and

included in the judgment, as provided by Fed. R. Crim. P. 32.2(b)(4) and 32.2(c)(2).

       9. The Court shall retain jurisdiction to enforce this Order and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).




 Signed: March 2, 2021




                                          4




     Case 1:19-cr-00120-MOC-WCM Document 90 Filed 03/02/21 Page 4 of 4
